                           Case: 2:19-cr-00194-ALM Doc #: 44 Filed: 10/08/20 Page: 1 of 2 PAGEID #: 167
                                                      l/>-
"TiAy MftfUVf \| /T)'Ar"^^/3vicV^
                                                                    '* tA^pgr>A X (*-'^ I'Wtna IM'H*                 i-ftl/".***!*
    KUlWr Tir\ r<yfls 4?% CA$e-
                                                                   r^^AfrfC |4f dotS r\^f vovn^cJ^ XrKw
   -OirA CeJ    ijf^A-'vvve^"HyftV          r /lucA praxiiA^       CXrf\n4-V>-/.r- WYvui» *F 1. .i\V \nn\-     U.'vwi /i/vi?
j«V<«' ^              "Vq V\rHr<sA\f C?V^                         —,L IfMiiKf iAot            r\!vv*|      <V_W«_ii_eAui_t
                                                                   04> t?;. jje—1/1^4- kk Uh-C ;/\ T-^'IO
                                                                    m

                                                                        "KtiTt Yv\p—tyi                -Ivi         riAir. l-le.
           KnV c^/4<.sr> 4v\ ^RrTftiA TrtS^ip tSiAC                     Xa1_Am-A 'l¥y <v dt>^n <L>n^Mtcr^
/- _         LL lUa.<
                 vi.<L rf\x\' HiCfvi^ApA
                              p.c^^Ap^ 4t>
                                         4g> rvM^iViylf
                                             r^<\\V<0              (hJr\\<^ X -P^^X r.r./>L\f^U«il j->>
fi^Uprg  -X                       K/iim "irt ^?fnrff<4            -ijoiS-oA^^-Wi^xto k\c        iiiu..U ^
    \ ,.vUa,X 4-71 ^A/PXQ yg>»/.P--pA ^M^U^ txTftAtSft.            •PXVf ft^pA fP X      Wf'r-it-
   Vf.uc     nvsp 4v.          -fn.XV        —
 , .A AXxaCp          pAl^yr Vilfc <-f.tn TWhW                         •*'—ft                        gi *<!..      t lji'^\n >v\ii
                              iMftA r>,\7n^TV           Oy>^       OU if\ OSwrft^ft^igLA I fssi^^< v'tfmn iia 41m> '
 rL-'.c                  4-0 Iw -HSit n\                j}'*!      Dnfrift ^YNMififttswv^'fr     1        k«.i.«            (%«..<;. 1

                                                                   \                  AAp«\4>«A4r.r< p>v..U-.*aL. Jj.a- *•
                                            UjniiiO           —   —^Y\A iV ysft^_ •IaI^opn I-l-«c t7»I\ rtn_/V\vi_#v\V
 I ..C^W1C                        X^:snfvef nf Ct 1.
                                                                                                                                         u*
                                                                  V iir>-fwffA^»A Ai^«.-\wV X MifC UArA n '
 kjvUlJlK ftf g<pfir«r<; yNr>«VN^f
 h! .^.i,.^ A-j                                          4U*n|
   >rxii:4g •Uvi'. ^^7 c^Y«s'frtgrOiBv^19          Op fv>^        -Armilin TV\-P<^ .-firtrl- T /'jvun               hir^Ttf\ Jv.
                                                   (^?nV iiP'V                                        /%C X" U«..« ^\cgi
               rtv\,i» nP-j4ve.      ^<•C\«wV            {f
 L^pA 4» 4py\>j |V>^| boA<                                        -T<^\—ZEmAtlX—*r> pA \hv\A0 XaIHm

                                                •Hxrs IxlW         j\              iii ^ 1 1 1                      3,3
  /UaUv'
 [.•c -k^cs^« T Lup Lyyx tnfrrt-fnyr
 L,,rX ^ ,JP.T> 4U^V ywif <Viinfc^4r,.,>
Case: 2:19-cr-00194-ALM Doc #: 44 Filed: 10/08/20 Page: 2 of 2 PAGEID #: 168




                                                y             p rE"?             n      r H
                                                1                                            T)
                                               r
                                                         r         4-
                                                                                        5
                                                                   o
                                                         p
                                                    V
                                                    p                        f •? I
                                                    r\
                                                    Sr
                                                                             t-j         >
                                                                                         — C
                                                                        k    ?t
                                                                   y>

                                                                        T        0
                                                                                        r
                                                                                 •6
                                                                                 i''.        •f=
                                                              ??
                                                             c>,                 ->j^>
                                                    &                        r
                                                                                        t-:^
                                                    C
                                                               t L-:f=b?
                                                                        %k




                                                                        r             -t
                                                                             H
